Citation Nr: 1028914	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1962 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the RO in 
Indianapolis, Indiana, which denied service connection for a 
nervous condition, to include depression and anxiety.  The issue 
of entitlement to service connection for PTSD was adjudicated in 
a March 2006 supplemental statement of the case (SSOC), which 
denied service connection for a nervous condition, to include 
depression, anxiety and PTSD.  Subsequently, the RO issued an 
October 2007 rating decision denying service connection for PTSD 
as a separate claim.  In June 2008, the Board denied service 
connection for a nervous condition and remanded the PTSD issue 
for further development.  The case now returns for appellate 
consideration.

The Veteran testified at a January 2006 hearing before a Decision 
Review Officer (DRO).  A transcript of that proceeding has been 
associated with the claims file.  

Subsequent to the issuance of the April 2010 supplemental 
statement of the case (SSOC), the Veteran submitted a statement 
in support of his claim, along with a single page of VA progress 
notes.  The statement, which describes some symptomatology of the 
Veteran's PTSD, is essentially duplicative of the evidence 
already of record.  Although the VA progress notes are new to the 
claims file, the Board observes that the notes are in reference 
to treatment of the Veteran's prostate and therefore unrelated to 
his PTSD claim.  The Board concludes that there is no prejudice 
to the Veteran by the Board's consideration of the issue 
presently on appeal without first remanding it to the Agency of 
Original Jurisdiction (AOJ).  See Bernard v. Brown, 4 Vet. App. 
384, 392- 94 (1993).  

However, to the extent the Veteran's newly submitted statement 
alleges that he was exposed to Agent Orange, and his VA progress 
notes indicate that he has been scheduled for a biopsy in part 
because of elevated PSA levels and exposure to Agent Orange, the 
Board finds that the issue of service connection for a prostate 
condition has been reasonably raised by the record.  This issue 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors are inconsistent 
with the place and circumstance of his service.

2.  The Veteran's PTSD is not related to service.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by any 
verified or credible incident during active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009); Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-52 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in June 2008, the Board remanded the issue 
currently on appeal.  The Board instructed the AOJ to attempt to 
verify the Veteran's claimed stressors through the appropriate 
channels, to include the JSRRC, and to make a request to locate 
records from August 4, 1964 to December 8, 1964.  The results of 
such request were to be documented in the claims file, and the 
Veteran to be informed of any negative results.  The Board also 
instructed the AOJ to obtain the Veteran's records of psychiatric 
treatment by Dr. R. Williams at the Fort Wayne Neurological 
Center.  If a stressor could be verified, the AOJ was to then 
schedule the Veteran for a VA psychiatric examination prior to 
readjudicating the claim.  As further discussed below, the AOJ 
submitted a request to DPRIS for JSRRC stressor verification, as 
well as a request to the NPRC for morning reports from August 1, 
1964 to October 28, 1964 and confirmation of tour of duty 
assignment to Southeast Asia from October 29, 1964 to December 
31, 1964.  The results of a unit history search for 1964 and the 
negative reply for morning reports and confirmation of tour of 
duty are documented in the claims file.  In addition, the AOJ 
obtained the Veteran's treatment from Fort Wayne Neurological 
Center.  Thereafter, the Veteran's claim was readjudicated in an 
April 2010 supplemental statement of the case (SSOC). As the 
Veteran's claimed stressor could not be verified, the AOJ was not 
required to provide the Veteran with a psychiatric examination.  
Thus, there is compliance with the Board's remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that 
where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of service connection for 
PTSD, VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Preliminarily, the Board notes that VA recently amended the 
regulations at 38 C.F.R. § 3.304(f) governing service connection 
for PTSD, effective July 13, 2010, by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 29,843-52 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), as corrected 
by 75 Fed. Reg. 41,092-01 (July 15, 2010).  The VCAA notice in 
the present case was issued prior to the effective date of this 
amendment.  As such, it does not take into account the new 
evidentiary standard for meeting the in-service stressor 
requirement.  Any pre-adjudicatory notice error is presumed 
prejudicial, in which case the burden shifts to VA to demonstrate 
that the error did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007).  To do this, VA must show that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Id.  The Federal Circuit 
indicated that this was not an exclusive list of ways in which 
the presumption of prejudice may be rebutted.  See id.  The focus 
should be on whether the final Board decision is rendered 
essentially unfair as a result of the initial notice error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) ("[I]n order 
for the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.").   

Prior to and following the initial adjudication of his claim, the 
Veteran was provided with VCAA notice letters dated in April 
2003, September 2003, December 2004, April 2006 and November 
2006.  The letters advised the Veteran of the information 
necessary to substantiate his PTSD claim based on the old 
regulations, and the specific types of evidence he could submit, 
as being pertinent to his claim.  He was also given a PTSD 
questionnaire form and asked to provide details about the 
stressful events that caused his claimed PTSD and identify other 
sources of information that may aid in substantiating the claim.  
The Veteran was informed of his and VA's respective obligations 
for obtaining specified different types of evidence, and told 
that it was ultimately his responsibility to support the claim 
with appropriate evidence.  In addition, letters dated in March 
2006, April 2006 and November 2006 provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Veteran was not specifically notified about the 
amended regulations for establishing service connection for PTSD, 
the Board finds that such notice error was not prejudicial to the 
Veteran.  See Sanders, supra.  This particular amendment had the 
effect of liberalizing the new evidentiary standard for meeting 
the in-service stressor requirement.  As such, any failure to 
properly notify the Veteran of the new amendment did not affect 
the essential fairness of the case.  The presumption of prejudice 
has therefore been rebutted.  The Board notes that no useful 
purpose would be served here in remanding this matter for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Accordingly, the Board finds that no more specific notice is 
required of VA and that any error in not providing notice of the 
new regulations is harmless.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Service personnel records have 
been associated with the file.  Private medical records 
identified by the Veteran have been obtained.  The Board notes 
that VA undertakes unit record searches to assist in developing 
claims for PTSD.  In this case, the AOJ submitted a request to 
DPRIS for a JSRRC stressor verification.  The Veteran's unit 
history for the year 1964 was researched and the results of such 
are documented in the claims file.  The AOJ also submitted 
requests to the NPRC for morning reports from August 1, 1964 to 
October 28, 1964 and confirmation of tour of duty assignment to 
Southeast Asia from October 29, 1964 to December 31, 1964.  The 
negative replies to such requests are likewise documented in the 
claims file.  In April 2010, the AOJ made a formal finding that 
all efforts to verify the Veteran's alleged stressors had been 
unsuccessful and that any further attempts would be futile.  
Significant to this finding was the fact that the Veteran's 
claimed temporary duty (TDY) in Vietnam could not be verified.  
The Veteran was notified accordingly in the April 2010 SSOC.  In 
view of the foregoing, the Board finds that the claims file 
contains all available evidence pertinent to the claim, as well 
as sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist the Veteran in obtaining all 
outstanding records and attempting to verify his claimed TDY in 
Vietnam.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

In this case, the Veteran has provided evidence of a current 
diagnosis and a nexus to service.  However, as explained below, 
the Board must deny this claim because of a lack of evidence of 
an in-service incurrence.  The Board concludes an examination is 
not needed in this case because the only evidence indicating the 
Veteran "suffered an event, injury or disease in service" is 
his own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims has held, in circumstances similar to this, 
where the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to section 
5103A(d), to provide an appellant with a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no evidence, 
other than his own lay assertion, that " 'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-
57 (Fed. Cir. 2003) (holding that § 3.159(c)(4)(i) is not in 
conflict with § 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  In this case, the Veteran's stressors 
allegedly occurred while he was on TDY in Vietnam; however, there 
is no evidence indicating he was ever in Vietnam other than his 
own lay statements.  As previously discussed, the AOJ has made 
exhaustive efforts to verify the Veteran's claimed TDY in 
Vietnam, to no avail.  In this regard, the Veteran's alleged 
stressors are inconsistent with the place, type and circumstance 
of his service because he is not shown to have served in Vietnam, 
as discussed in further detail below.  There is no reasonable 
possibility that a medical opinion would aid in substantiating 
the Veteran's claim since it could not provide evidence of a past 
event.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection

The Veteran is seeking service connection for PTSD as a result of 
alleged in-service stressors.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection for PTSD generally requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates that, 
for VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. § 3.304(f).  

During the pendency of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD, effective July 
13, 2010, by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by adding a new paragraph (f)(3), which reads as 
follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 
2010) (emphasis added).  The provisions of this amendment apply 
to applications for service connection for PTSD that, among 
others, were appealed to the Board before July 13, 2010 but have 
not been decided by the Board as of July 13, 2010.   Accordingly, 
the provisions apply to this case.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service. However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

As indicated above, the change in regulation under 38 C.F.R. § 
3.304(f)(3) provides for liberalized evidentiary standards for 
establishing in-service stressors, but do not alter the 
evidentiary requirements found under 38 U.S.C.A. § 1154(b) where 
a veteran is determined to be a "combat veteran."  Accordingly, 
in addressing the CAVC's order, the first pertinent inquiry is 
whether the Veteran is a "combat veteran" justifying 
application of 38 U.S.C.A. § 1154(b).  The Board concludes that 
he is not.

The Board notes that none of the evidence of record suggests that 
the Veteran engaged in combat during service.  While his military 
occupational specialty was a marksman, he did not receive any 
awards (e.g., a Purple Heart) that would be indicative of combat.  
Likewise, there is nothing else in his service personnel records 
showing that he engaged in combat.  In fact, as further discussed 
below, although the Veteran served during the Vietnam Era, there 
is no evidence that he ever went to Vietnam.  As the Board finds 
that the Veteran did not participate in combat, application of 38 
U.S.C.A. § 1154(b) in this case is not warranted.

As indicated above, however, under the amended version of 38 
C.F.R. § 3.304(f)(3), a claimed in-service stressor may be 
verified by lay testimony alone in certain circumstances.  
Initially, the stressor claimed must include "fear of hostile 
military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

The Veteran contends that he had a period of temporary duty (TDY) 
in Vietnam while stationed in Hawaii.  He attributes his current 
PTSD to his TDY in Vietnam.  Specifically, he describes incidents 
in which he was subjected to sniper attacks while transporting 
cargo in Vietnam and in which he encountered snakes.  See, e.g., 
PTSD Questionnaire, December 2006; Statement in Support of Claim, 
March 2009.  The Veteran explains that he has a tremendous fear 
of snakes.  

The Board concludes that the description of the Veteran's 
stressors fits the description of "fear of hostile military or 
terrorist activity."  Id.  It is also noted that the Veteran has 
been diagnosed with PTSD by several VA psychiatric professionals 
based on the stressors described above.  See VAMC treatment 
records, November 2003 to October 2009.  A November 2006 letter 
from his VA therapist indicates current treatment for PTSD and 
attributes the PTSD to stressors that he experienced in service.  
Evidence of ongoing treatment for PTSD is well-documented in the 
claims file.  

In short, the evidence of record confirms the Veteran has a 
medical diagnosis of PTSD rendered by a VA psychologist based on 
stressors described by the Veteran of "fear of hostile military 
or terrorist activity."  Under the amended 38 C.F.R. 
§ 3.304(f)(3), then, the Veteran's lay testimony alone is 
sufficient to confirm the in-service stressors unless (1) there 
is clear and convincing evidence to the contrary or (2) the 
claimed stressor is inconsistent with the places, types and 
circumstances of the Veteran's service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39843 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

The crucial inquiry, then, is whether the Veteran's lay testimony 
describing his in-service stressors are inconsistent with the 
place, type and circumstance of his service, or whether there is 
clear and convincing evidence that is contrary to the Veteran's 
assertions.  

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of any psychiatric condition.  
His service personnel records show that he was assigned to the 
725th Engineer Battalion in Hawaii.  His DD Form 214 indicates 
foreign service in the Pacific region, but is silent concerning 
service in Vietnam.  As previously noted, the Veteran indicates 
that he was sent to Vietnam on temporary duty for several months 
towards the end of his Hawaii assignment.  Specifically, he 
states that he was in Vietnam from August 1964 to December 1964 
and that he had been sent there following the Tonkin incident to 
drive trucks, delivering supplies to various sites to prepare the 
massing areas for the large number of combat troops that was 
scheduled to arrive in December 1964.  See Statement In Support 
of Claim, December 2007.  He explains that his unit was sent to 
Vietnam under secrecy, and therefore, this assignment was not 
documented in his service records.  See VA Form 646, April 2006.  
In support of his contentions, the Veteran has submitted 
photographs that he purportedly had taken in Vietnam in August 
1964.

The Veteran initiated this claim well before the issuance of the 
new regulation governing verification of PTSD stressors based on 
lay testimony alone.  Accordingly, the VA made several attempts 
to verify the incidents described by the Veteran and to obtain 
more detailed dates from the Veteran.  While the Veteran has 
submitted photographs that he explains were taken of him in 
Vietnam in 1964, the evidence fails to show that he had temporary 
duty in Vietnam during his assignment to the 725th Maintenance 
Battalion.  The unit history for the 725th Maintenance Battalion 
for 1964 reveals that the battalion was stationed at Oahu, Hawaii 
and provided support to units of the 25th Infantry Division in 
Hawaii and Southeast Asia.  The unit history documents that 
approximately 15 enlisted men were at various times on temporary 
duty as drivers to Southeast Asia; however no names were 
identified.  According to the unit history, this was not 
classified as a secret mission.  The Veteran's claimed temporary 
duty assignment to Southeast Asia could not be confirmed by the 
NPRC.  In April 2010, VA made a formal finding on the lack of 
information required to verify stressors in connection to the 
PTSD claim.  It was determined that all efforts to obtain the 
needed information had been exhausted, and that any further 
attempts would be futile.  

After reviewing and weighing all the evidence of record, the 
Board finds there is "clear and convincing" evidence that the 
Veteran was not in Vietnam and thus was not subjected to enemy 
sniper attacks and did not encounter snakes.  Indeed, the 
Veteran's reported stressors are inconsistent with the place in 
which he was stationed and the circumstances of his military 
service because, according to the JSRRC report, although 15 
unidentified enlisted men had been sent to Southeast Asia on 
temporary duty assignment, this was not classified as a secret 
mission.  The Veteran's service personnel records are not 
indicative of temporary duty in Vietnam.  Neither the JSRRC nor 
the NPRC was able to confirm the Veteran's claimed temporary duty 
in Vietnam.  Based on the foregoing, the Board finds the 
Veteran's description of military stressors, particularly his 
statements that he had been sent to Vietnam under secrecy as part 
of a temporary duty assignment, to be not credible.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.).  The Veteran's reported stressors are therefore 
inconsistent with the place and circumstances of his military 
service, given that there is no credible evidence to establish 
that he was ever in Vietnam in the first place.  

In short, the Board has considered the Veteran's lay testimony 
describing in-service stressful incidents in accordance with the 
recent regulation change and in light of his medical diagnosis of 
PTSD based on these described in-service stressful incidents.  
The Board concludes, however, that there is clear and convincing 
evidence that the stressful incidents did not occur nor are the 
incidents described consistent with the place and circumstance in 
which his unit was stationed.  Accordingly, the Veteran's lay 
testimony alone may not support verification of an in-service 
stressor. 

The VA has a duty to assist the Veteran with the development of 
his claim.  This duty, however, does not negate the Veteran's 
ultimate responsibility to assure that the VA receives all the 
information and evidence needed to substantiate his claim.  
Although the Board sympathizes with the Veteran's condition and 
the probable difficulty of reliving these events, it is 
ultimately the Veteran's responsibility to substantiate his 
allegations.  

Again, the Veteran's medical records confirm a diagnosis of PTSD 
associated with his descriptions of sniper attacks and encounters 
with snakes while assigned to temporary duty in Vietnam.  The 
Veteran's description of the stressful incidents he experienced, 
however, is contrary to clear and convincing evidence that he was 
not sent to Vietnam under secrecy and are not consistent with the 
place, time and circumstance of his military service.  
Accordingly, the Board finds the Veteran's description of in-
service events to be simply not credible.

As such, the preponderance of the credible and competent evidence 
of record is against finding that the Veteran has PTSD as the 
result of his claimed in-service stressors, in accordance with 
VA's regulation, to include the amended regulation.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


